

116 HR 8676 IH: Opposing Foreign Fundraising at United States Embassies Act of 2020
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8676IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Malinowski introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of United States embassies or consulates in raising funds for foreign political parties or candidates.1.Short titleThis Act may be cited as the Opposing Foreign Fundraising at United States Embassies Act of 2020 or the OFF U.S. Embassies Act of 2020.2.FindingsCongress makes the following findings:(1)The promotion of democratic institutions and free and fair elections is a key foreign policy initiative of the United States, carried out by the Department of State through its embassies, diplomats, programs, and policies around the world.(2)Meeting with and building relationships with a range of political parties in foreign countries are appropriate and important functions consistent with the duties of any United States Ambassador or representative of the United States Government abroad.(3)It is the longstanding and bipartisan practice of the United States to encourage democratic norms, free and fair elections, rule of law, and free speech abroad, without regard for political party or affiliation.(4)The use of United States embassy or consulate grounds, or the grounds of any other United States diplomatic post, to raise funds for any foreign political party or candidate in a foreign democratic electoral process is inappropriate and distinct from longstanding Department of State efforts to engage with foreign persons, including democracy activists and representatives of political parties, to advance democratic institutions and universal values around the world.(5)On September 10, 2020, United States Ambassador to the Netherlands Pete Hoekstra held a private event for a Dutch political party and its donors at the United States Embassy in The Hague.(6)The invitations to the event asked guests to join the United States Embassy at the invitation of the Forum for Democracy and Pete Hoekstra, and included contact details for the Head of Fundraising of that foreign political party.(7)Prior donors to the political party were invited and attended the event at the United States Embassy.(8)The leader of the foreign political party used the event at the United States Embassy to speak about campaign strategy and to display a video made ahead of the 2021 electoral campaign in the Netherlands.(9)Following news reports highlighting the similarities between the September 10, 2020, event held at the United States Embassy and a political fundraiser, Dutch lawmakers raised concerns, with one member of parliament calling on the Dutch Foreign Ministry to investigate whether Ambassador Hoekstra had facilitated a fund raising event for a political party.(10)Such behavior is part of a pattern in which Department of State officials under President Donald J. Trump have publicly engaged in political activities that break with the longstanding practice of not using one’s official position to lend support to particular parties or candidates, domestic or foreign, with whom one shares a partisan affinity.(11)In 2018, United States Ambassador to Germany Richard Grenell said, from his official residence in Berlin, I absolutely want to empower other conservatives throughout Europe and praised the leader of an Austrian political party, leading multiple German political figures to publicly rebuke the United States Ambassador for political interference.3.Prohibition on hosting of foreign party political events at United States embassies(a)In generalNo Federal funds may be obligated or expended to host a fundraising event for, or on behalf of, a foreign political party or candidate at a United States embassy or consulate or any other United States diplomatic post. (b)Fundraising event definedIn this section, the term fundraising event means an event intended to raise funds for, or on behalf of, a political party or candidate, including by knowingly facilitating contact between potential donors and political parties or candidates for fundraising purposes.(c)Restriction on entertainment and representation expensesSection 905 of the Foreign Service Act of 1980 (22 U.S.C. 4085) is amended by adding at the end the following: The Secretary may not provide for official receptions or pay expenses related to activities by the Department or the Service, hosted by a United States embassy or consulate or other United States diplomatic post, intended to raise funds for or on behalf of a foreign political party or candidate..(d)Additional restriction on expendituresSection 4(b)(2)(H) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2671(b)(2)(H)) is amended by inserting , other than functions at a United States embassy or consulate or any other United States diplomatic post intended to raise funds for or on behalf of a foreign political party or candidate after allowances.(e)Revision of DSSR and FAM(1)In generalThe Secretary of State shall revise the Department of State Standardized Regulations (DSSR) and the Foreign Affairs Manual (FAM) to prohibit the use of a United States embassy or consulate or any other United States diplomatic post in a manner intended to raise funds for or on behalf of a foreign political party or candidate, reflect the prohibitions on expenditures under this section, and discourage any activity hosted by a United States embassy or consulate or other United States diplomatic post that could be construed as promoting the financial interest of any foreign political party or candidate relative to others engaged in a democratic electoral process. (2)CertificationNot less than 90 days after the date of the enactment of this Act, the Secretary shall certify to the appropriate congressional committees that the revisions required under paragraph (1) have been made.(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.